Title: From George Washington to the Massachusetts General Court, 19 September 1776
From: Washington, George
To: Massachusetts General Court



Gentn
Head Qrs at Colo. Rogr Morris’s House 10 Miles from New York Septr 19th 1776

I was honored the night before last with your favor of the 13th Inst. and at the same time that I conceive your anxiety to have been great by reason of the vague & uncertain accounts you received respecting the attack on Long Island, give me leave to assure you that the situation of our Affairs and the Important concerns which have surrounded me & which are daily pressing on me, have prevented me from transmitting in many Instances the Intelligence I otherwise should have conveyed.
In respect to the attack and retreat from Long Island, the public papers would furnish you with accounts nearly true—I shall only add, that in the former, we lost about Eight Hundred Men, more than three fourth’s of which were taken prisoners. This misfortune happened in a great measure, by Two detachments of our people who were posted in Two Roads leading thro a Wood, in order to Intercept the Enemy in their March, suffering a Surprize and making a precipitate retreat, which enabled the Enemy to lead a great part of their force against the Troops commanded by Lord Stirling which formed a third detachment, who behaved with great bravery and resolution charging the Enemy & maintaining their posts from about Seven or Eight OClock in the Morning till Two in the Afternoon, when they were obliged to attempt a retreat, being Surrounded and overpowered by Numbers on all sides, & in which many of them were taken—One Battallion—Smallwoods of Maryland, lost Two hundred & Fifty Nine men and the General damage fell upon the Regiments from Pensylvania, Delaware & Maryland and Colo. Huntington’s of Connecticut. As to the retreat from the Island, It was effected without loss of Men and with but a very little baggage. A few Heavy Cannon were left, not being moveable on account of the Grounds being soft & miry through the Rains that had fallen. The Enemy’s Loss in killed, we could

never ascertain, but we have many reasons to beleive that It was pretty considerable and exceeded ours a good deal—The Retreat from thence was absolutely necessary, the Enemy having landed the Main body of their Army there to attack us in front, while their Ships of War were to cut off all communication with the City from whence Resources of Men, provisions &c. were to be drawn.
Having made this Retreat, not long after, we discovered by their Movements and the Information we received from Deserters and Others, that they declined attacking our Lines in the City and were forming a plan to get in our rear with their Land Army by crossing the Sound above us, and thereby cut off all Intercourse with the Country and every necessary Supply. The Ships of War were to cooperate, possess the North River, and prevent Succours from the Jersey’s &c. This plan appearing probable and but too practicable in Its execution, It became necessary to guard against the fatal consequences that must follow If their Scheme was effected for which purpose I caused a removal of a part of our Stores, Troops &c. from the City, and a Council of Genl Officers determined on Thursday last that It must be entirely abandoned, holding up however every shew and Appearance of defence, till Our sick and All our Stores could be brought away. The Evacuation being resolved on every exertion in our power was made to baffle their designs and effect our Own. The Sick were Numerous and an Object of great Importance—happily we got them away, but before we could bring off all our Stores, On Sunday Morning Six or Seven Ships of War which had gone up the East River above the City some few days before, began a most severe & Heavy Cannonade to Scour the Grounds and effect a Landing of their Troops. Three Ships of War also ran up the North River that Morning above the City to prevent our Boats and small Craft carrying away our Baggage &c.—I had gone the Evening before to the Main body of our Army which was posted about the Heights & plains of Harlem where It seemed probable from the Movements & dispositions of the Enemy they meant to land & make an Attack the next morning. However the Event did not happen. I immediately on hearing the Canonade rode with all possible expedition towards the place of landing and where Breast Works had been thrown up to secure our Men, & found the Troops that had

been posted there to my great surprize and Mortification retreating with the utmost precipitation, & those ordered to their support, (Parson’s & Fellows’s Brigades,) notwithstanding the exertions of their Generals to form ’em, running away in the most shamefull and disgracefull manner. I used every possible effort to rally them but to no purpose, & on the appearance of a small part of the Enemy (not more than Sixty or Seventy in Number) they ran off without firing a Single Shot. Many of our Heavy Cannon would have inevitably fallen into the Enemy’s Hands as they landed so soon, but this scandalous conduct occasioned a loss of many Tents, Baggage & Camp Equipage which would have been easily secured, had they made the least Opposition. The retreat was effected without any or but with the loss of three or Four Men at most. We Encamped & still are on the Heights of Harlem which are well calculated for defence against their Approaches. On Monday Morning they advanced in sight in Several large bodies, but Attempted nothing of a Genl nature. Tho there were Smart Skirmishes between their advanced parties and some detachments from our Lines which I sent out. In these Our Troops behaved with great resolution and bravery putting them to flight in open Ground & forcing them from posts they had Seized Two or three Times. A Serjeant who deserted from them says the report was they had Eighty nine missing & wounded & Eight killed, in the last Instance his Account is too small because our people have buried more than Twice as many. In number our Loss was very inconsiderable, but in the fall of Lt Colo. Knolton of Connecticut, I consider It as great, being a brave and good Officer. Major Leitch who commanded a detachment from the Virginia Regiment unfortunately received Three Balls thro his side. he still supports his Spirits and seems as If he would do well; Col. Knolton was Interred with every Honor due to his Merit & that the Situation of things would admit of. Since this Affair Nothing has happened—The Enemy It is said are bringing forward several Heavy Cannon to force us from the Heights. At the same time that they open their Batteries in Front their Ships of War, Seven or Eight of which are in the North River, are to Canonade our Right Flank—Thus have I run over in a cursory, rough way an Account of the most material Events from the Battle on Long Island to the present moment, I have not time to study order or Elegance—This

However I do not so much mind, and only wish my Narrative was more agreable—but we must set down things as they are—I hope they will be better, nothing on my part shall be wanting to bring about the most favourable Events.
I am now to make my most gratefull acknowledgements to your Honorable body for the Succour they mean to afford me in the Militia lately ordered and have only to lament that they should be so unprovided with Tents and other Camp necessaries—Our distresses in these Instances are extremely great, having by no means a sufficiency for the Troops already here, nor do I know, how they can be procured. I am at a loss for the Officers Names who command this Reinforcement, as they are not mentioned—However I have wrote by Fessendon that they should lead the Men on as fast as possible, sending before them when they get within Two or three days March of Kingsbridge an Officer to receive Orders from me, how they are to be disposed of. Instructions given now might become improper by the Intervention of a variety of Circumstances. I have the Honor to be with unfeigned esteem & respect Gentn Your Most Obedt Servt

Go: Washington

